Case 1:19-cv-00968-KAM-RER Document 23 Filed 08/24/20 Page 1 of 17 PageID #: 139



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------X
 YVONNE DILLARD, individually and
 on behalf of those similarly situated,
                                                     Memorandum and Order
                   Plaintiff,
                                                     19-CV-968(KAM)(RER)
      -against-


 FBCS, INC.,

                Defendant.
 --------------------------------------X

 KIYO A. MATSUMOTO, United States District Judge:

             The plaintiff brought this action pursuant to the Fair

 Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et

 seq., alleging that the defendant, to whom she owes a debt, sent

 her a collection letter that was misleading in a variety of

 ways.    The defendant has filed a motion to dismiss.         For the

 reasons herein, the defendant’s motion to dismiss is GRANTED.

                                  Background

             The plaintiff, Yvonne Dillard (“Plaintiff”), who resides

 in New York, initiated this action on behalf of herself and “those

 similarly situated” on February 18, 2019.          (ECF No. 1, Complaint.)

 Plaintiff’s complaint alleged violations of the FDCPA by FBCS,

 Inc. (“Defendant”), a “debt collector” based in Hatboro,

 Pennsylvania.     (Id. at ¶¶ 2, 4-6.)      Plaintiff’s allegations stem

 from a collection letter Defendant sent to Plaintiff that was

 dated January 7, 2019.       (Id. at ¶ 24.)    Plaintiff subsequently
Case 1:19-cv-00968-KAM-RER Document 23 Filed 08/24/20 Page 2 of 17 PageID #: 140



 filed an amended complaint on May 16, 2019.           (ECF No. 10, Amended

 Complaint (“Am. Compl.”).)

             The relevant collection letter was attached to

 Plaintiff’s complaint as an exhibit.         (See id., Ex. A.)     At the

 top right corner of the letter is Defendant’s address in

 Pennsylvania, and its telephone number.         (Id.)    In the top left

 corner underneath the word “From:” is a P.O. Box address in

 Charlotte, North Carolina.        (Id.)   Below that are the words

 “Personal & Confidential,” and then the date of the letter, and

 Plaintiff’s address.      (Id.)

             The body of the letter begins by asking if the recipient

 is “[i]interested in saving $799.92.”         (Id.)    The letter explains

 that a particular bank “has authorized [Defendant] to accept a

 reduced amount to resolve [her] account.”          (Id.)   The letter then

 lists the details of an alleged balance Plaintiff owes to the

 bank, including the total amount owed.         (Id.)    The letter offers

 Plaintiff four options to pay the “reduced amount”: (1) she can

 “[p]ay the reduced amount of $266.57 to [Defendant] in one

 payment”; (2) she can pay a down payment of $53.31, “and the

 remaining balance of $213.26 [thirty] days after [her] [first]

 payment is received”; (3) she can “have an opportunity to split

 [her] reduced amount into [three] payments of $88.86 each,” and

 she should “[c]all [Defendant’s] office for details”; or (4) she


                                       2
Case 1:19-cv-00968-KAM-RER Document 23 Filed 08/24/20 Page 3 of 17 PageID #: 141



 can “[c]ontact one of [Defendant’s] agents, who have been

 specially trained to listen to [her] circumstances and guide [her]

 through the process,” as “there may be other payment options

 available based on [her] specific situation.”          (Id.)    The fourth

 option provides a phone number for the recipient to call, which is

 the same phone number as the one listed under Defendant’s address

 in the top right corner of the letter.         (Id.)   The letter also

 invites Plaintiff to visit Defendant’s website, and is signed by

 “Mike Sacco.”     Under his name, at the bottom of the first page,

 the letter states: “***Please see reverse side for important

 information.***”      (Id.)   Below that statement is a detachable slip

 with Defendant’s address in Pennsylvania, which can be used to

 select a preferred payment option and sent to Defendant along with

 payments.    (Id.)

             The reverse side of the letter lists Defendant’s hours

 of operation.     (Id.)   Below the hours of operation, the letter

 contains the following notices:

       This is an attempt to collect a debt and any information
       obtained will be used for that purpose. This communication
       is from a debt collector.

       Unless you notify this office within 30 days after receiving
       this notice that you dispute the validity of this debt or any
       portion thereof, this office will assume this debt is valid.
       If you notify this office in writing within 30 days from
       receiving this notice that the debt or any portion thereof is
       disputed, this office will obtain verification of the debt or
       obtain a copy of a judgment and mail you a copy of such


                                       3
Case 1:19-cv-00968-KAM-RER Document 23 Filed 08/24/20 Page 4 of 17 PageID #: 142



       judgment or verification. If you request this office in
       writing within 30 days after receiving this notice, this
       office will provide you the name and address of the original
       creditor, if different from the current creditor.

       FBCS, Inc. is not obligated to renew this offer.

 (Id.)

             The back of the letter then provides Defendant’s “New

 York City License Number.”       (Id.)    Finally, it provides two more

 notices:

       i.   Debt Collectors are prohibited from engaging in abusive,
            deceptive and misleading debt collection efforts
            including but not limited to threats of violence, obscene
            or profane language and repeated phone calls made with
            the intent to annoy, abuse or harass you.

       ii. If a creditor or debt collector receives a money judgment
           against you in court, state or federal laws may prevent
           the following types of income from being taken to pay the
           debt: Supplemental Security Income (SSI), Social
           Security, Public Assistance, Spousal support, child
           support, alimony, Unemployment benefits, Disability
           benefits, Workers’ compensation benefits, Public or
           Private pensions, Veterans’ benefits, Federal student
           loans, Federal student grants, Federal work study funds
           and ninety percent of your wages or salary earned in the
           last sixty days.

 (Id.)

             Plaintiff first alleges that the letter violates the

 FDCPA’s requirement that a collection letter make clear that a

 consumer can dispute a debt in writing.         Plaintiff contends that

 because the letter contains two separate mailing addresses, and

 Defendant’s website lists two more addresses, a consumer would not



                                       4
Case 1:19-cv-00968-KAM-RER Document 23 Filed 08/24/20 Page 5 of 17 PageID #: 143



 know where to send a written dispute.         (See id. at ¶¶ 38, 48-58.)

 Plaintiff further alleges that the language indicating that

 Defendant “is not obligated to renew this offer” violates the

 FDCPA, because “[a]llowing a consumer to dispute a debt is not an

 offer, but is a right under the FDCPA,” and the language could

 lead consumers to “believe that Defendant is not obligated to

 accept disputes.”      (Id. at ¶¶ 112, 116.)

             In addition, Plaintiff alleges that the offer to pay a

 down payment, and then pay the remaining balance within thirty

 days, violates the FDCPA because it is open to multiple

 interpretations as to when the thirty days expires.           (See id. at

 ¶¶ 151-58.)     Plaintiff also alleges that the offer is open to

 multiple interpretations because it is not clear to which of the

 aforementioned four separate addresses a consumer should send the

 payment.    (See id. at ¶¶ 165-177.)

             Finally, Plaintiff alleges that, although the letter

 contains the required notices about a consumer’s ability to

 dispute the validity of the debt and to request the name and

 address of the original creditor, the letter nonetheless violates

 the FDCPA because Defendant “buries” this information “on the

 second page in running text in the body of the [l]etter in the

 same font size and color as the rest of the body of the [l]etter.”

 (Id. at ¶¶ 188-89.)


                                       5
Case 1:19-cv-00968-KAM-RER Document 23 Filed 08/24/20 Page 6 of 17 PageID #: 144



             Defendant has moved to dismiss for failure to state a

 claim.    (ECF No. 16, Motion to Dismiss; see ECF No. 17, Memorandum

 in Support (“Mem.”); ECF No. 19, Reply in Support.)           Plaintiff

 opposes the motion.      (ECF No. 18, Response in Opposition

 (“Opp.”).)     Defendant also filed a notice of supplemental

 authority (ECF No. 20), to which the court allowed Plaintiff to

 file a reply (ECF No. 22).

                               Legal Standard

             Plaintiff’s complaint must be dismissed if it fails to

 state a claim upon which relief may be granted.           Fed. R. Civ. P.

 12(b)(6).    In deciding a motion to dismiss under Rule 12(b)(6),

 the court evaluates the sufficiency of a complaint under a “two-

 pronged approach.”      Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

 First, courts are not bound to accept legal conclusions when

 examining the sufficiency of a complaint.          See id. at 678 (citing

 Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

 Second, the court must assume all well-pleaded facts are true, and

 then “determine whether they plausibly give rise to an entitlement

 to relief.”     Iqbal, 556 U.S. at 679.      A claim is plausible “when

 the plaintiff pleads factual content that allows the court to draw

 the reasonable inference that the defendant is liable for the

 misconduct alleged.”      Id. at 678.




                                       6
Case 1:19-cv-00968-KAM-RER Document 23 Filed 08/24/20 Page 7 of 17 PageID #: 145



                                  Discussion

             Plaintiff brought this action pursuant to the FDCPA.

 “A violation under the FDCPA requires that (1) the plaintiff be

 a ‘consumer’ who allegedly owes the debt or a person who has

 been the object of efforts to collect a consumer debt, (2) the

 defendant collecting the debt must be considered a ‘debt

 collector,’ and (3) the defendant must have engaged in an act or

 omission in violation of the FDCPA’s requirements.”           Derosa v.

 CAC Fin. Corp., 278 F. Supp. 3d 555, 559–60 (E.D.N.Y. 2017),

 aff’d, 740 F. App’x 742 (2d Cir. 2018).         The court assumes the

 first two elements are true, that Plaintiff is a consumer who

 owes a debt or was subject to collection efforts and Defendant

 is a debt collector within the meaning of the statute, as

 Defendant has not disputed those two elements.           Defendant argues

 only that the collection letter did not violate the FDCPA.

             “In th[e Second] Circuit, the question of whether a

 communication complies with the FDCPA is determined from the

 perspective of the ‘least sophisticated consumer.’”           Jacobson v.

 Healthcare Fin. Servs., Inc., 516 F.3d 85, 90 (2d Cir. 2008)

 (quoting Clomon v. Jackson, 988 F.2d 1314, 1318 (2d Cir.1993)).

 “The purpose of the least-sophisticated-consumer standard, here

 as in other areas of consumer law, is to ensure that the statute

 protects the gullible as well as the shrewd.”          Id.   But, “[e]ven


                                       7
Case 1:19-cv-00968-KAM-RER Document 23 Filed 08/24/20 Page 8 of 17 PageID #: 146



 in ‘crafting a norm that protects the naive and the credulous,’”

 courts “have ‘carefully preserved the concept of

 reasonableness.’”      Id.

    I.    Multiple Addresses

             Under the FDCPA, a “debt collector may not use any

 false, deceptive, or misleading representation or means in

 connection with the collection of any debt.”          15 U.S.C. § 1692e.

 Further, a collection letter must contain “a statement that if

 the consumer notifies the debt collector in writing within the

 thirty-day period that the debt, or any portion thereof, is

 disputed, the debt collector will obtain verification of the

 debt or a copy of a judgment against the consumer and a copy of

 such verification or judgment will be mailed to the consumer by

 the debt collector[,] and a statement that, upon the consumer’s

 written request within the thirty-day period, the debt collector

 will provide the consumer with the name and address of the

 original creditor, if different from the current creditor.”             15

 U.S.C. § 1692g(4)-(5).       There is no dispute that the collection

 letter at issue here contains the foregoing required notices.

 Plaintiff alleges that because Defendant’s letter provides two

 mailing addresses and a link to its website, which lists two

 additional addresses, the letter is misleading, as the multiple

 addresses render the notices ineffective, and impede a


                                       8
Case 1:19-cv-00968-KAM-RER Document 23 Filed 08/24/20 Page 9 of 17 PageID #: 147



 consumers’ ability to dispute the debt or request the original

 creditor.    (See Opp. at 17.)

             The collection letter provides Defendant’s address in

 Hatboro, Pennsylvania three separate times on the front of the

 letter: once in the top right corner, and twice on the

 detachable slip that the recipient can include in an envelope

 when opting to send payments.        (See Am. Compl., Ex. A.)      In each

 instance, the same address appears directly below Defendant’s

 name, in bold lettering.       (Id.)    The only other address on the

 letter, a P.O. box, appears once, in the top left corner.            (Id.)

 Defendant’s name does not appear above that address; rather, the

 word “From:” appears above it.         (Id.)

             Even the least sophisticated consumer should be able

 to deduce that Defendant’s address is the address that appears

 below Defendant’s name three times, rather than the address that

 appears once under the word “From:” (which is the location from

 where the letter was sent).       This court agrees with Judge

 Cogan’s reasoning in a similar case, that it “would be an

 idiosyncratic reading of the collection letter to think that the

 P.O. Box listed once . . . could be the correct ‘office’ address

 rather than the [Pennsylvania] address, which consistently

 appears under the name of [D]efendant’s company.”           Saraci v.

 Convergent Outsourcing, Inc., No. 18-cv-6505, 2019 WL 1062098,


                                        9
Case 1:19-cv-00968-KAM-RER Document 23 Filed 08/24/20 Page 10 of 17 PageID #: 148



  at *3 (E.D.N.Y. Mar. 6, 2019).

              Plaintiff attempts to distinguish Saraci by pointing

  to three differences that are purportedly present in this case:

  (1) the detachable payment slip on the letter in this case

  indicates that it is only for making payments (i.e., not for

  disputing the debt or requesting the original creditor); (2) the

  letter in this case refers to “this office,” without

  clarification; and (3) the letter also directs recipients to a

  website that lists two additional addresses.          (Opp. at 18.)

              With regard to the two addresses listed on Defendant’s

  website, neither the amended complaint nor Plaintiff’s

  opposition to the motion to dismiss shed any light on the

  context of those addresses.        Based on Defendant’s

  representations and the court’s own review, Defendant’s main

  Hatboro, Pennsylvania address is listed first at the bottom of

  Defendant’s website, under the word “Headquarters.”           (Mem. at

  11.)   The two additional addresses, in New Jersey and Florida,

  are listed below the Pennsylvania address, each appearing under

  the word “Satellite.”      (Id.)    Defendant’s website clearly lists

  Defendant’s main mailing address, and the listing of two

  addresses of Defendant’s satellite locations on the website does

  not render the collection lender misleading.

              Plaintiff’s nitpicks fail to undermine Defendant’s


                                       10
Case 1:19-cv-00968-KAM-RER Document 23 Filed 08/24/20 Page 11 of 17 PageID #: 149



  letter, which provides effective notice regarding the debt and

  how to dispute it, inquire about it, or pay it.          The FDCPA was

  designed to stop abusive and deceptive debt collection

  practices, not to spur litigation in response to a lawyers’

  creative interpretations of every collection letter.           “Unlike

  some collection letters, which offer suggestive inducements that

  might cause a consumer to pay a debt that he [or she] might

  otherwise delay or not pay, or which might attempt to cause a

  consumer to waive his [or her] right to dispute the debt, there

  is nothing about this letter that would cause a consumer to send

  payment to the wrong address or interfere with his [or her]

  ability to dispute a debt.”       Saraci, 2019 WL 1062098, at *3.

  “Indeed, both the collection company and the consumer have the

  same interest in seeing to it that the communication is sent to

  the right address.”      Id.; see also Park v. Forster & Garbus,

  LLP, No. 19-cv-3621, 2019 WL 5895703, at *6 (E.D.N.Y. Nov. 12,

  2019) (“[T]he presence of multiple addresses neither overshadows

  the validation notice nor renders the letter deceptive or

  misleading.”).

              The collection letter plainly states that the

  recipient has a right to dispute the debt, and to request

  information about the original creditor.         Accordingly,

  Plaintiff’s claims that the collection letter violates Sections


                                       11
Case 1:19-cv-00968-KAM-RER Document 23 Filed 08/24/20 Page 12 of 17 PageID #: 150



  1692e and 1692g(4)-(5) because the letter (and Defendant’s

  website) contain multiple addresses are dismissed.

     II.   Language Regarding Obligation to Renew Offer

              Plaintiff also attempts to state a claim by arguing

  that the language on the back of the collection letter, that

  Defendant “is not obligated to renew this offer,” violates the

  FDCPA because it could lead consumers to believe that Defendant

  is not obligated to accept disputes or requests for the original

  creditor.    (Opp. at 14-16.)     Defendant argues that the language

  applies only to the offer of various payment options, and it is

  separate from the required notices.        (Mem. at 17-18.)

              Although not controlling law, Judge Posner, writing

  for a panel of the U.S. Court of Appeals for the Seventh

  Circuit, has held that the sentence, “We are not obligated to

  renew this offer,” is valid safe-harbor language that debt

  collectors can include in collection letters in order to ensure

  that the least sophisticated consumer is “protected against

  receiving a false impression of his [or her] options . . . .”

  Evory v. RJM Acquisitions Funding L.L.C., 505 F.3d 769, 776 (7th

  Cir. 2007).    The mere fact that Defendant included the language,

  “FBCS, Inc. is not obligated to renew this offer,” under

  required notices regarding disputing or inquiring about the debt

  does not compel the conclusion that the least sophisticated


                                       12
Case 1:19-cv-00968-KAM-RER Document 23 Filed 08/24/20 Page 13 of 17 PageID #: 151



  consumer would assume those notices were merely offers.            Those

  notices are contained in their own paragraph, while the language

  about the lack of Defendant’s obligation to renew its offer is

  in its own, separate paragraph.        (See Am. Compl., Ex. A.)

              The court must read the collection letter as a whole.

  See McStay v. I.C. Sys., Inc., 308 F.3d 188, 191 (2d Cir. 2002).

  In so doing, the court finds that the least sophisticated

  consumer would understand that the front of the letter provides

  an “offer” to pay a reduced amount and various payment options

  to satisfy the debt.      The back of the letter provides certain

  notices and disclaimers, including that the consumer has a right

  to dispute the debt and to obtain information about the original

  creditor, and that there is no obligation for Defendant to renew

  the offer of paying a reduced amount using various payment

  options.

              Defendant’s decision to provide reasonable, court-

  approved safe-harbor language about the offer is not the type of

  conduct the FDCPA was designed to stop.         Plaintiff’s allegation

  that a person would assume that the language applies to the

  notices above it, rather than to the offer, is the kind of

  interpretation that is “much more likely to be arrived at by an

  enterprising plaintiff’s lawyer than by a least sophisticated

  consumer.”    Ghulyani v. Stephens & Michaels Assocs., Inc., No.


                                       13
Case 1:19-cv-00968-KAM-RER Document 23 Filed 08/24/20 Page 14 of 17 PageID #: 152



  15-cv-5191, 2015 WL 6503849, at *3 (S.D.N.Y. Oct. 26, 2015).

  Accordingly, Plaintiff’s claim, based on the language stating

  that “FBCS, Inc. is not obligated to renew this offer,” is

  dismissed.

     III. Thirty-Day Payment Plan Deadline

              Plaintiff also alleges that Defendant’s offer that a

  consumer can make a down payment and then pay the remaining

  balance thirty days later is misleading because the collection

  letter “fails to state whether the payment must be sent by the

  consumer, or received by the Defendant, by the stated deadline.”

  (Am. Compl. ¶ 152.)      Defendant argues that the plain text of the

  letter, which states that the remaining balance is due “[thirty]

  days after [Plaintiff’s] [first] payment is received,” makes

  clear that the deadline is thirty days after the first payment

  is received.    (Mem. at 16; see Am. Compl., Ex. A.)         Plaintiff

  appears to concede this point, as she does not address

  Defendant’s argument in her opposition to the motion to dismiss.

              The court agrees that the plain language of the letter

  states that, if Plaintiff were to select that payment option,

  the full balance would be due thirty days after Defendant

  received her down payment.       There is nothing in this provision,

  therefore, that is misleading or in violation of the FDCPA.

  Plaintiff’s claim is thus, likewise, dismissed.


                                       14
Case 1:19-cv-00968-KAM-RER Document 23 Filed 08/24/20 Page 15 of 17 PageID #: 153



     IV.   Placement of Notice

              Finally, Plaintiff alleges that the collection letter

  fails to adequately convey the recipient’s right to dispute the

  debt, “because the validation notice is visually inconspicuous

  when taken in context of the [l]etter as a whole,” and the

  notice is “burie[d]” within the text.         (Opp. at 14; Am. Compl. ¶

  188.)    Defendant argues that the first page contains a note,

  with three asterisks on each side, directing consumers to the

  back of the letter, where the notice is clearly legible among

  the other required notices and disclaimers.          (Mem. at 18.)

              It appears that Defendant took care to design its

  letter to comply with the law.       The Second Circuit has held that

  “when a prominent instruction in the body of the letter warns

  that there is important information on the reverse side, a

  reasonable reader, even if unsophisticated, would turn the paper

  over and read the back.”      McStay, 308 F.3d at 191.       The

  collection letter here includes a “prominent instruction,” with

  six asterisks, directing the reader’s attention to the back of

  the letter.

              Plaintiff’s argument that the notice violates the

  FDCPA because it is “visually inconspicuous” is rejected.            The

  notice is not printed in a smaller font, or overshadowed by

  other large or bold font.       It is provided in legible typeface,


                                       15
Case 1:19-cv-00968-KAM-RER Document 23 Filed 08/24/20 Page 16 of 17 PageID #: 154



  among other important information, such as Defendant’s hours of

  operation, the aforementioned safe-harbor language, Defendant’s

  New York City license number, and other notices about the

  recipient’s rights.      (See Am. Compl., Ex. A.)

              If Plaintiff were able to state a claim on the ground

  that this particular notice was “burie[d],” it would become

  exceptionally difficult for debt collectors to know which

  information to highlight, and which information to place

  elsewhere in the letter.      Here, if Defendant had made the

  validation notice larger or more prominent, Plaintiff could then

  have alleged that the notice overshadowed and buried other

  required information.

              The law requires that a collection letter treat the

  least sophisticated consumer fairly.        However, the “least

  sophisticated consumer is neither irrational nor a dolt.”

  Saraci, 2019 WL 1062098, at *4.        “Stretching the statute to

  unreasonable lengths does no one any good except lawyers.”            Id.

              Nothing about the collection letter at issue here

  leads to the conclusion that the recipient would be duped into

  validating a debt she did not owe.        Plaintiff’s allegations

  amount to cherry-picking various portions of the letter,

  presenting them in a complaint deprived of context, and hoping

  something will stick.      While the FDCPA is an important tool to


                                       16
Case 1:19-cv-00968-KAM-RER Document 23 Filed 08/24/20 Page 17 of 17 PageID #: 155



  prevent abusive and misleading debt collection practices, no

  such practices are presented here.        Defendant in this case

  drafted a collection that was clear, and that provided the

  required notices in a reasonable, and relatively concise, manner

  to the least sophisticated consumer.

                                  Conclusion

              For the foregoing reasons, Defendant’s motion to

  dismiss is GRANTED, and Plaintiff’s case is dismissed in its

  entirety.    The Clerk of Court is respectfully directed to enter

  judgment in favor of Defendant, and close this case.

  SO ORDERED.

  Dated:      Brooklyn, New York
              August 24, 2020


                                            ___________/s/_______________
                                            Hon. Kiyo A. Matsumoto
                                            United States District Judge




                                       17
